    
VOTING AND SUPPORT AGREEMENT
VOTING AND SUPPORT AGREEMENT, dated as of October 9, 2020 (this "Agreement") is
made and entered into by and between WATFORD HOLDINGS LTD., a Bermuda exempted
company (the "Company"), and THE UNDERSIGNED SHAREHOLDERS (each a "Shareholder,"
and collectively, "Arch") of the Company. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Merger Agreement (as
defined below).
RECITALS
WHEREAS, concurrently with the execution of this Agreement, the Company, Arch
Capital Group Ltd., a Bermuda exempted company limited by shares ("Parent"), and
Greysbridge Ltd., a Bermuda exempted company limited by shares and a wholly
owned subsidiary of Parent ("Merger Sub"), have entered into that certain
Agreement and Plan of Merger (as it may be amended from time to time, the
"Merger Agreement"), pursuant to which, among other things, Merger Sub will be
merged with and into the Company (the "Merger"), with the Company continuing as
the surviving company as a wholly owned subsidiary of Parent.
WHEREAS, as of the date hereof, each Shareholder is the record or beneficial
owner of the number and type of equity interests of the Company ("Shares") set
forth on Schedule A hereto (with respect to each Shareholder, the shares listed
on Schedule A (as it may be amended pursuant to Section 5 of this Agreement),
together with any additional Shares or other voting securities of the Company
which such Shareholder owns of record or beneficially as of the date hereof or
of which such Shareholder acquires after the date hereof record or beneficial
ownership, including by purchase, as a result of a share dividend, share split,
recapitalization, combination, reclassification, redesignation or exchange, upon
exercise or conversion of any options, warrants or other securities, or
otherwise, "Covered Shares");
WHEREAS, as a condition and inducement to the Company's willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, including the Merger, the Company and Arch are entering into this
Agreement; and
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Arch hereby agree as follows:
AGREEMENT
1.Agreement to Vote. From the date hereof until the earlier of the Termination
Date (as defined below) or the receipt of the Company Shareholder Approval, Arch
irrevocably and unconditionally agrees that it shall at any meeting of the
shareholders of the Company (whether annual, special or otherwise and whether or
not an adjourned or postponed meeting), however called, or in connection with
any written consent of shareholders of the Company, however proposed: (a) when a
meeting is held, appear at such meeting or otherwise cause its Covered Shares
that are owned by Arch as of the date of such meeting to be counted as present
- 1 -






--------------------------------------------------------------------------------



thereat for the purpose of establishing a quorum, and when a written consent is
proposed, respond to each request by the Company for written consent, and
(b) vote or consent, or cause to be voted at such meeting or cause such consent
to be granted with respect to, all Covered Shares that are owned by Arch as of
the date of such meeting or consent (i) in favor of the Merger and the adoption
of the Merger Agreement and the Statutory Merger Agreement (each as they may be
amended from time to time), and in favor of each of the other transactions
contemplated by the Merger Agreement and the Statutory Merger Agreement of which
approval of the Company's shareholders is solicited, and (ii) against (A) any
proposal for any recapitalization, reorganization, liquidation, dissolution,
amalgamation, merger, sale of assets or other business combination between or
involving the Company and any other Person that would reasonably be expected to
impede, interfere with, delay or postpone or adversely affect in any material
respect the Merger or any other transactions contemplated by the Merger
Agreement, the Statutory Merger Agreement or this Agreement, (B) any other
action that would be reasonably likely to result in any conditions to the
consummation of the Merger under the Merger Agreement not being fulfilled,
(C) any amendment or other change to the Company Memorandum of Association or
Company Bye-laws that would reasonably be expected to impede, interfere with,
delay, postpone or adversely affect in any material respect the Merger or any of
the other transactions contemplated by the Merger Agreement, the Statutory
Merger Agreement or this Agreement, and (D) any other material change in the
Company's corporate structure or business that would reasonably be expected to
impede, interfere with, delay or postpone or adversely affect in any material
respect the Merger or any of the other transactions contemplated by the Merger
Agreement or the Statutory Merger Agreement.
2.No Inconsistent Agreements. Arch hereby represents, covenants and agrees that,
except as contemplated by this Agreement, Arch (a) has not entered into, and
shall not enter into at any time prior to the Termination Date, any voting
agreement, voting trust or other agreement that directly or indirectly addresses
voting with respect to any Covered Shares and (b) has not granted, and shall not
grant at any time prior to the Termination Date, a proxy or power of attorney
with respect to any Covered Shares, in either case, which is inconsistent with
Arch's obligations pursuant to this Agreement.
3.Termination. This Agreement shall terminate upon the earliest of (a) the
Closing, (b) the date that the Merger Agreement is terminated, (c) an Adverse
Recommendation Change and (d) the delivery of written notice of termination of
this Agreement by the Company to Arch (such earliest date, the "Termination
Date"); provided, that the provisions set forth in Sections 10 and 12 through 24
shall survive the termination of this Agreement; provided further, that any
liability incurred by any party hereto as a result of a breach of a term or
condition of this Agreement prior to such termination shall survive the
termination of this Agreement.
4.Representations and Warranties of Arch. Arch hereby represents and warrants to
the Company as follows:
(a)Schedule A lists all shares and other equity interests owned of record or
beneficially by Arch in the Company as of the date hereof. Schedule A lists all
options, warrants
- 2 -






--------------------------------------------------------------------------------



and other securities convertible into or exercisable or exchangeable for shares
and other equity interests in the Company owned of record or beneficially by
Arch as of the date hereof. Except as set forth on Schedule A, as of the date
hereof, Arch does not own of record or beneficially any voting securities or
other equity securities in the Company or any securities convertible into or
exercisable or exchangeable for any such voting securities or other equity
securities. Arch does not own of record any shares which are beneficially owned
by a third Person.
(b)Arch is the record or beneficial owner of, and has good and valid title to,
all Covered Shares as of the date hereof, free and clear of all liens, pledges,
restrictions and other encumbrances (a "Lien"), other than (i) as created by
this Agreement, (ii) as created by any applicable securities Laws, (iii) under
the Company Memorandum of Association or Company Bye-Laws or (iv) as would not
impair Arch's ability to perform its obligations under this Agreement. Arch has
sole voting power, sole power of disposition and sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of
such Covered Shares, with no limitations, qualifications or restrictions on such
rights. Such Covered Shares are not subject to any voting trust agreement or
other contract to which Arch is a party restricting or otherwise relating to the
voting or sale (constructive or otherwise), transfer, pledge, hypothecation,
grant, gift, encumbrance, assignment or other disposal (collectively,
"Transfer") of such Covered Shares. Arch has not appointed or granted any proxy
or power of attorney that is still in effect with respect to such Covered
Shares, except as contemplated by this Agreement.
(c)Arch has full legal power and capacity to execute and deliver this Agreement
and to perform the Shareholders' obligations hereunder. This Agreement has been
duly and validly executed and delivered by Arch and, assuming due authorization,
execution and delivery by the Company, constitutes a legal, valid and binding
obligation of Arch, enforceable against Arch in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).
(d)Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any governmental
entity is necessary on the part of Arch for the execution, delivery and
performance of this Agreement by Arch or the consummation by Arch of the
transactions contemplated hereby and (ii) none of the execution, delivery or
performance of this Agreement by Arch or the consummation by Arch of the
transactions contemplated hereby or compliance by Arch with any of the
provisions hereof shall (A) result in any breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would become
a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
property or asset of Arch pursuant to, any contract to which Arch is a party or
by which Arch or any property or asset of Arch is bound or affected or
(B) violate any order, writ, injunction, decree, statute, law, rule or
regulation applicable to Arch or any of Arch's properties or assets except, in
the case of clause (A) or (B), for breaches, violations or defaults that would
not, individually or in the aggregate, materially impair the ability of Arch to
perform its obligations hereunder on a timely basis.
- 3 -






--------------------------------------------------------------------------------



(e)There is no action, suit, claim, arbitration, investigation, complaint,
inquiry or other proceeding pending against Arch or, to the actual knowledge of
Arch, any other Person or, to the actual knowledge of Arch, threatened against
Arch that restricts or prohibits (or, if successful, would restrict or prohibit)
the exercise by the Company of its rights under this
(f)Agreement or the performance by Arch of its obligations under this Agreement
on a timely basis.
(g)Arch understands and acknowledges that the Company is entering into the
Merger Agreement in reliance upon Arch's execution and delivery of this
Agreement and the representations and warranties and covenants of Arch contained
herein and would not enter into the Merger Agreement if Arch did not enter into
this Agreement.
5.Certain Covenants of Arch. Arch hereby covenants and agrees as follows:
(a)Except as contemplated hereby and until the earliest of the Termination Date
or the receipt of the Company Shareholder Approval, Arch shall not (i) tender
any Covered Shares into any tender or exchange offer, (ii) Transfer or enter
into any contract with respect to the Transfer of any of the Covered Shares or
beneficial ownership or voting power thereof or therein (including by operation
of law), (iii) grant any proxies or powers of attorney, deposit any Covered
Shares into a voting trust or enter into a voting agreement with respect to any
Covered Shares that is inconsistent with this Agreement or (iv) take any action
that would make any representation or warranty of Arch contained herein untrue
or incorrect in any material respect or have the effect of preventing or
disabling Arch from performing its obligations under this Agreement in any
material respect. Any Transfer in violation of this Section 5(a) shall be void.
(b)In the event that Arch acquires record or beneficial ownership of, or the
power to vote or direct the voting of, any additional Shares or other voting
interests with respect to the Company, such Shares or voting interests shall,
without further action of the parties, be deemed Covered Shares and subject to
the provisions of this Agreement, and the number of Shares held by Arch set
forth on Schedule A hereto will be deemed amended accordingly and such Shares or
voting interests shall automatically become subject to the terms of this
Agreement. Arch shall promptly notify the Company of any such event.
6.Arch Capacity. Notwithstanding any provision of this Agreement to the
contrary, nothing in this Agreement shall limit or restrict Arch (or a designee
of Arch) from acting in his capacity as a director of the Company or fulfilling
the obligations of such office, including by acting or voting in his capacity as
a director of the Company, in Arch's (or Arch's designee's) sole discretion on
any matter, including causing the Company to exercise rights under the Merger
Agreement (in accordance with the terms thereof), and no such actions or
omissions shall be deemed a breach of this Agreement (it being understood that
this Agreement shall apply to Arch solely in Arch's capacity as Shareholders of
the Company), including with respect to Section 6.01 of the Merger Agreement. In
this regard, Arch shall not be deemed to make any agreement or understanding in
this Agreement in Arch's capacity as a director or officer of the Company,
including with respect to Section 6.01 of the Merger Agreement.
- 4 -






--------------------------------------------------------------------------------



7.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to any Covered Shares. All ownership and economic benefits of
and relating to the Covered Shares shall remain vested in and belong to Arch,
and, except as otherwise provided herein, the Company shall have no authority to
direct Arch in the voting or disposition of any Covered Shares.
8.Disclosure. Each party hereto hereby authorizes the Company to publish and
disclose in any announcement or disclosure Arch's identity and ownership of the
Covered Shares and the nature of Arch's obligations under this Agreement, and to
disclose a copy of this Agreement, in each case, to the extent required by
applicable Law.
9.Merger Agreement. Arch hereby acknowledges receipt of, and has had an
opportunity to read and understand, the Merger Agreement (including any exhibits
and schedules thereto).
10.Expenses. Except as otherwise expressly provided herein, Arch, on the one
hand, and the Company, on the other hand, shall pay all of their own expenses
(including attorneys' and accountants' fees and expenses) in connection with the
negotiation of this Agreement, the performance of their respective obligations
hereunder and the consummation of the transactions contemplated by this
Agreement.
11.Further Assurances. From time to time, at the request of the other parties
hereto and without further consideration, each party hereto shall take such
further action as may reasonably be deemed by any of the other parties hereto to
be necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement.
12.Amendment or Supplement. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party hereto.
13.Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of a party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by such party or by a
duly authorized officer on behalf of such party.
14.Interpretation. When a reference is made in this Agreement to an Article, a
Section or an Exhibit, such reference shall be to an Article, a Section or an
Exhibit of or to this Agreement unless otherwise indicated. The table of
contents, index of defined terms and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized term used in any Exhibit
- 5 -






--------------------------------------------------------------------------------



but not otherwise defined therein shall have the meaning assigned to such term
in this Agreement. Whenever the words "include," "includes" or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation." The words "hereof," "hereto," "hereby," "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term "or" is not exclusive. The word "extent" in the phrase "to
the extent" shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply "if." The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. All pronouns and any variations thereof refer to the masculine, feminine
or neuter as the context may require. Any agreement, instrument or Law defined
or referred to herein means such agreement, instrument or Law as from time to
time amended, modified or supplemented, unless otherwise specifically indicated.
References to a Person are also to its permitted successors and assigns. Unless
otherwise specifically indicated, all references to "$" will be deemed
references to the lawful money of the United States of America. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring by virtue of the authorship of any provisions of this Agreement.
15.Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (a) on
the date of delivery if delivered personally; (b) on the date sent if sent by
facsimile or electronic mail (provided, however, that notice given by facsimile
or email shall not be effective unless either (i) a duplicate copy of such
facsimile or email notice is promptly given by one of the other methods
described in this Section 15 or (ii) the receiving party delivers a written
confirmation of receipt of such notice either by facsimile or email or any other
method described in this Section 15; (c) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized next-
day courier; or (d) on the earlier of confirmed receipt or the fifth Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
(i) If to Arch:
Arch Capital Group Ltd.
Waterloo House, Ground Floor
100 Pitts Bay Road
Pembroke HM 08, Bermuda
Email:    LPetrillo@archcapservices.com
Attention: Louis Petrillo


with copies to (which shall not constitute notice):
- 6 -






--------------------------------------------------------------------------------





Cahill Gordon & Reindel LLP
32 Old Slip
New York, New York 10005
Email:    kpetillo-decossard@cahill.com
Attention: Kimberly C. Petillo-Décossard


(ii) If to the Company:
Watford Holdings Ltd.
Waterloo House, 1st Floor
100 Pitts Bay Road
Pembroke HM 08, Bermuda
Email:    lbr@watfordholdings.com
Attention: Laurence Richardson


with copies to (which shall not constitute notice):


Clifford Chance US LLP
31 West 52nd Street, 3rd Floor
New York, New York 10019
Email:        gary.boss@cliffordchance.com
         john.healy@cliffordchance.com
Attention:    Gary Boss
        John A. Healy


16.Entire Agreement. This Agreement and the Merger Agreement (including the
Exhibits, Company Disclosure Letter and Parent Disclosure Letter thereto)
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof.
17.No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit, claim or remedy of any nature under or by reason of this Agreement.


18.Non-Recourse. This Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of or related to this Agreement may only
be brought against, the Persons that are expressly named as parties to this
Agreement. Except to the extent named as a party to this Agreement, and then
only to the extent of the specific obligations of such parties set forth in this
Agreement, no past, present or future shareholder, member, partner, manager,
director, officer, employee, Affiliate, agent or representative of any party to
this Agreement will have any Liability (whether in contract, tort, equity or
otherwise) for any of the
- 7 -






--------------------------------------------------------------------------------



representations, warranties, covenants, agreements or other obligations or
Liabilities of any of the parties to this Agreement or for any claim based upon,
arising out of or related to this Agreement.
19.Governing Law. THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER ANY
APPLICABLE PRINCIPLES OF CHOICE OR CONFLICTS OF LAWS OF THE STATE OF DELAWARE,
EXCEPT TO THE EXTENT THE PROVISIONS OF THE LAWS OF BERMUDA ARE MANDATORILY
APPLICABLE TO THE MERGER.
20.Specific Enforcement; Jurisdiction; Venue. The parties acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that monetary damages, even if available, would not
be an adequate remedy therefor. It is accordingly agreed that the parties shall
be entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the performance of the
terms and provisions of this Agreement, including failing to take such actions
as are required of them hereunder to consummate the transactions contemplated
hereby. It is agreed that the parties are entitled to enforce specifically the
performance of terms and provisions of this Agreement in any court referred to
below, without proof of actual damages (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to Law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy for any such breach. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any party or its Affiliates against any
other party or its Affiliates shall be brought and determined in the Court of
Chancery of the State of Delaware; provided, that if jurisdiction is not then
available in the Court of Chancery of the State of Delaware, then any such legal
action or proceeding may be brought in any federal court located in the State of
Delaware or any other Delaware state court, in each case, except to the extent
that any such proceeding mandatorily must be brought in Bermuda. Each of the
parties hereby irrevocably submits to the jurisdiction of the aforesaid courts
for itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in Delaware, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Delaware as described herein. Each of the parties
- 8 -






--------------------------------------------------------------------------------



further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
21.Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by either party without the
prior written consent of the other party, and any such assignment without such
prior written consent shall be null and void; provided, that, notwithstanding
anything herein to the contrary, Arch shall be permitted to transfer the Covered
Shares to Parent, so long as Parent agrees to be bound to the terms of this
Agreement. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.
22.Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy,
(a) such term or other provision shall be fully separable, (b) this Agreement
shall be construed and enforced as if such invalid, illegal or unenforceable
provision had never comprised a part hereof, and (c) all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as either the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party or such party waives its rights under this Section 22 with respect
thereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
23.Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION,
SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY,
- 9 -






--------------------------------------------------------------------------------



AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 23.
24.Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or by email with .pdf attachments, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
25.Affiliates. Arch hereby covenants and agrees that it shall cause each of its
Affiliates to comply with this Agreement as if each such Affiliate was itself a
party to this Agreement.
[The remainder of this page is intentionally left blank; signature page
follows.]


- 10 -







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Arch have caused to be executed or executed
this Agreement as of the date first written above.
WATFORD HOLDINGS LTD.

By:/s/ Jon LevyName: Jon LevyTitle: Chief Executive Officer

[Voting and Support Agreement]








--------------------------------------------------------------------------------



ARCH REINSURANCE LTD

By:/s/ Maamoun RajehName: Maamoun RajehTitle: Director

                            GULF REINSURANCE LTD

By:/s/ Roderick RomeoName: Roderick RomeoTitle: Director









[Voting and Support Agreement]









--------------------------------------------------------------------------------



SCHEDULE A
Arch Reinsurance Ltd. owns 2,500,000 common shares, par value $0.01 per share.
Gulf Reinsurance Ltd.owns 141,985 preference shares, of the Company.


Sch. A-1



\